Title: To Alexander Hamilton from William Duer, [16 August 1791]
From: Duer, William
To: Hamilton, Alexander


[New York, August 16, 1791]
My dear Friend.
Mr. King delivered me your Letter on the Subject of the Sudden Rise of Scrip, which I observe has occasioned in your mind a great Alarm. Those who impute to my Artifices the Rise of this Species of Stock in the Market, beyond its true Point of Value do me infinite Injustice. The Fact is that as far as my Opinion public or Private could have an Effect I have mentioned to the Dealers, in Stocks, particularly Scrip that were Straining it beyond its true Point of Value. For the latter I never gave but in one Instance more than 175—although in my Judgment they are fa[i]rly worth £200. And if we do not Support them at that Price at least, you may be Assured (and I speak it from Facts arising within my own Knowledge) that the Major Interest in the Bank will be Foreign Property: how far this is desireable, I leave to your Judgment.
The Instance in which I gave more than 175 for the Sprips is as follows—and Mr. Robert Morris (then in this City) can Witness to the Truth of it. When the Arts of Designing men (combined with the heated Imagination of new Adventurers) had carried the Price of scrip to Nearly 300, and they were then practising on the Fears of the Unskilfull to Induce them to sacrifice them as an Article worth nothing; I united with one or two Gentlemen of Patriotic Principles—and agreed to take about 400, at 240, provided the Sellers would deposit them with us Immediately, and Wait for their Pay till the first day of December. This they did, and the Consequences were allowed by all the City to be Extremely beneficial. Instead of an Instant Depression of the Stock, which would have Involved hundred in Utter Ruin, a Pause of Reflection Succeeded, the true Value of the Article became an Object of Discussion, and of Course a gradual Reduction in Price; the only thing, which by averaging the Loss, can rescue some of the Unvary Adventurers from Utter Ruin.
This is the plain History of my Conduct in this Matter, and of its Motives. I shall Conclude with one Observation; as it Relates to myself, I wish to have avoided it, but Exposed as I find myself to Unjust Clamours in your City, I am Constrained to say what otherwise I would have left to others.
During the whole Time I have been Engaged in Operations of the Public Debt, I can with Truth Aver that I have Scrupulously adhered to the most rigid Principles of Candor, and fair Dealing. Instead of Entering into Combinations to Entrap the Unwary I have Endeavored to make any Knowledge I possest on this Subject, a Common Stock. By my advice & Example, Numbers in this City have by Embark’g in the Funds, supported the Public Credit, and advanced their own Fortunes. If the Price of Stock in the New-York market has had a powerful Influence in other Parts, I can with Truth say that its Effects (if beneficial) are in no small Degree imputable to me. Feeling therefore in this Instance (as I have in the whole Course of my Life) that the Public Good has been a primary Object of my Pursuit, I despise the malicious aspersions of those who Aim to destroy my character in your, and the Public Esteem. The Citizens amongst whom I live have I am persuaded too good an opinion of my heart and head to think me so Weak, and Wicked to pursue that Line, of Conduct, which your Letter Intimates. I feel a Consciousness, that it cannot have made an Impression (even for a moment) on your Mind; and if it has you will I trust do me the Justice not only to Efface Every Trace of such an opinion, in your Breast—but in that of Every other Person within the Circle of your Friends, whose Esteem is Worthy of Preservation.
I have the honor to be with Sentiments of Esteem & Sincere Affection   Yours
Wm. Duer
Alexr. Hamilton Esqr.
New york. Augt. 16th. 1791.
